DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.    This application is in condition for allowance except for the presence of claims 22-24 are directed to an invention non-elected without traverse in the office action dated 5/13/2020. Accordingly, claims 22-24 have been cancelled.

EXAMINER’S AMENDMENT

3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas M. Anderson on 4/20/2021.

The application has been amended as follows:

In claim 1, line 6    “and” has been replaced with - - the - -

In claim 1, line 9    “the” (1st occurrence) has been replaced with - - a - -
Claim 2 has been canceled
In claim 11, line 2    “Polyether” has been replaced with - - polyether”
In claim    14, line 2    “the” (2nd occurrence) has been replaced with - - a - -
In claim    15, line 7    - - commissure - - has been inserted after “by”
In claim    17, line 1    “conduit includes” has been deleted
In claim    17, line 3    - - three - - (1st occurrence) has been inserted before “leaflets”

Allowable Subject Matter

4. Claims 1, 3-4, 7 and 9-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 24, 2021